Citation Nr: 1723910	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a disability manifested by fatigue and weakness.

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to October 1974 and from February 1980 to May 1997.  This case comes before the Board of Veterans' Appeals (Board) from a Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2010 that (1) denied service connection for sleep apnea (also claimed as insomnia); (2) denied service connection for fatigue/weakness; and (3) declined to reopen a claim of service connection for depression and anxiety attacks.  A June 2010 rating decision continued such denials.
In May 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.
As to the claim for service connection for a psychiatric disability, an August 2016 Board decision found that the Veteran had submitted new and material evidence, reopened the claim, and remanded it for additional development.  An interim February 2017 rating decision granted service connection for major depressive disorder and, accordingly that issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, an additional remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

In the August 2016 remand, the Board requested that the Veteran be afforded a VA examination to determine the nature and cause of the Veteran's sleep apnea; to specifically address the Veteran's service treatment records, a May 2002 diagnosis of obstructive sleep apnea, the Veteran's body habitus, and his lay testimony that he had sleeping problems, including heavy snoring in service in 1995 or 1996; and to opine on whether the Veteran's fatigue is associated with his sleep disability.  

On December 2016 VA examination, the examiner opined that the Veteran's sleep apnea was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed injury in-service injury, event or illness," because obstructive sleep apnea was not diagnosed until 2002, the 2002 sleep study report which diagnosed sleep apnea noted "massive obesity" with a 34 pound weight gain between service separation in 1997 and 2002, and the Veteran denied any trouble sleeping on his January 1997 service separation examination.

However, the examiner did not address the Veteran's lay testimony of sleeping problems while in service.  The examiner also did not address whether the Veteran's fatigue is associated with the Veteran's sleep disorder.  Because the examination report of record do not adequately address the medical questions that need to be resolved for proper determination on the matter at hand, a new examination is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate on.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As for the Veteran's claim for service connection for a disability manifested by fatigue and weakness, it is not clear from the current evidence of record whether this is a separate condition or whether it is a symptom of the sleep apnea disability.  The record contains evidence that the Veteran's fatigue and weakness may be related to the sleep apnea (which is currently not service connected) and, accordingly, the claims are inextricably intertwined and must be remanded together so that the fatigue claim may be reconsidered as secondary to the sleep apnea claim if service connection for sleep apnea is granted after the required development is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined when they are so closely tied together that a final decision on one cannot be rendered until the others have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (similarly explaining that claims are inextricably intertwined when the adjudication of one could have a significant impact on the adjudication of another).  

Finally, the August 2016 remand also instructed the RO to obtain medical releases from the Veteran and obtain potentially relevant private medical records, to specifically include treatment records from Dr. K.L since December 2009 and from Dr. C.G. since April 2010.  Review of the file (including Veterans Benefits Management System (VBMS), and Virtual VA record) reflects that the records sought during the August 2016 remand have not been associated with the file.  Notably, the September 2016 request for additional information and authorizations to obtain additional medical records did not include requests for treatment records from Dr. K.L. or Dr. C.G. 

Because there has not been substantial compliance with the instructions in the Board's previous remand, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

	(CONTINUED ON NEXT PAGE)








Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for sleep troubles since December 2009and for fatigue since April 2010, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment, to specifically include treatment records from Dr. K.L. since December 2009 and from Dr. C.G. since April 2010.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified and updated VA treatment records since February 2017.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a somnologist (sleep specialist) to determine the nature and likely cause of his currently diagnosed obstructive sleep apnea.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide an opinion to the following:

a. Please identify the likely cause of the Veteran's obstructive sleep apnea.  Specifically, is it at least as likely as not (a 50 percent or better probability) that this disability was incurred during the Veteran's active military service or is otherwise related to military service?  The examiner should specifically consider and address the Veteran's STRs, May 2002 diagnosis of obstructive sleep apnea, the Veteran's body habitus, and the Veteran's lay testimony that he had sleeping problems, including heavy snoring in service in 1995 or 1996.

b. Is the Veteran's sleep disability a separate disability apart from his claimed fatigue disability?  Or is the Veteran's fatigue associated with his sleep disability, or with any of the Veteran's service-connected disabilities (major depressive disorder, degenerative disc disease lumbosacral spine, radiculopathy left lower extremity, tinnitus, bilateral hearing loss, hypertension, or hemorrhoids).  The examiner should specifically consider and address the April 2010 VA examination which assessed fatigue/weakness as "multi-factorial to include obesity, diabetes, sleep apnea, depression and androgen insufficiency, all of which contribute to the symptoms," and clinical treatment records that related fatigue as possibly related to hypertension medication.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claims.  If any of the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




